Exhibit 10.20

AMENDMENT NUMBER FIVE TO CREDIT AGREEMENT

This AMENDMENT NUMBER FIVE TO CREDIT AGREEMENT (this “Fifth Amendment”) is
entered into as of March 22, 2006, by the lenders identified on the signature
pages hereof (the “Lenders”), WELLS FARGO FOOTHILL, INC., a California
corporation, as the arranger and administrative agent for the Lenders (in such
capacity, together with its successors and assigns, if any, in such capacity,
“Agent”; and together with the Lenders, the “Lender Group”), BUCA, INC., a
Minnesota corporation (“Parent”), and each of Parent’s Subsidiaries identified
on the signature pages hereof (such Subsidiaries, together with Parent, are
referred to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), with reference to the
following:

WHEREAS, Borrowers and the Lender Group are parties to that certain Credit
Agreement, dated as of November 15, 2004, (as amended, , restated, supplemented,
or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, Parent has informed the Lender Group (a) that it intends to restate its
financial statements for the fiscal years 2000 through 2004 and for the first
three fiscal quarters in the fiscal year 2005 (the “Superseded Financial
Statements”) to correct for errors in the application of existing generally
accepted accounting principles and for other reasons previously disclosed to the
Lender Group, and (b) that the Superseded Financial Statements, and all other
quarterly and monthly financial statements of Parent for periods ended prior to
the last day of fiscal year 2005 heretofore delivered to the Lender Group
(together with the Superseded Financial Statements, the “Pre-Restatement
Financial Statements”), should no longer be relied upon;

WHEREAS, Parent has requested that the Lender Group waive any Events of Default
that have occurred and are continuing under the Credit Agreement as a result of
(a) Borrowers having failed to maintain a system of accounting that enables them
to produce financial statements in accordance with GAAP as required by
Section 5.1 of the Credit Agreement, or (b) the representations regarding the
Pre-Restatement Financial Statements contained in Section 4.11 of the Credit
Agreement being incorrect (the “Existing Events of Default”);

WHEREAS, Borrowers have requested that the Lender Group agree to certain
amendments of the Credit Agreement and waive the Existing Events of Default, as
set forth herein; and

WHEREAS, subject to the terms and conditions set forth herein, the Lender Group
is willing to make the amendment requested by Borrowers and waive the Existing
Events of Default, as set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement, as amended
hereby.

 

2. Waiver. The Lender Group hereby agrees to waive, and hereby does waive, the
Existing Events of Default, provided, however, such waiver shall continue to be
effective only so long as (a) on or before April 7, 2006, Borrower shall
(i) have delivered to the Lender Group restated financial statements covering
not less than the periods covered by the Superseded Financial Statements (the
“Restated Financial Statements”) and (ii) be in compliance with Section 5.1 of
the Credit Agreement and (b) upon delivery of the Restated Financial Statements,
the representations and warranties regarding the Pre-Restatement Financial
Statements in Section 4.11 of the Credit Agreement being waived hereunder shall
be true and correct with reference to the Restated Financial Statements.

 

3. Amendments to Credit Agreement.

 

  (a) Section 2.3(d)(iii) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

(iii) Each Protective Advance and each Overadvance shall be deemed to be an
Advance hereunder, except that no Protective Advance or Overadvance shall be
eligible to be a LIBOR Rate Loan and all payments on the Protective Advances
shall be payable to Agent solely for its own account. The Protective Advances
and Overadvances shall be repayable on demand, secured by the Agent’s Liens,
constitute Obligations hereunder, and bear interest at the rate applicable from
time to time to Advances that are Base Rate Loans. The provisions of this
Section 2.3(d) are for the exclusive benefit of Agent, Swing Lender, and the
Lenders and are not intended to benefit any Borrower in any way.

 

  (b) Section 2.4(b) of the Credit Agreement is hereby amended by inserting the
following as a new clause (vi):

(vi) Except as otherwise specifically provided in clause (b)(iii) above,
payments or prepayments of the principal of Advances shall be applied first to
Advances that are Base Rate Loans (with such Advances being deemed repaid in the
order in which made) to the full extent thereof before application to Advances
that are LIBOR Rate Loans.

 

  (c) Section 2.6(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(a) Interest Rates. Except as provided in clause (c) below, all Obligations
(except for undrawn Letters of Credit and except for Bank Product Obligations)
that have been charged to the Loan Account pursuant to the terms hereof shall
bear interest on the Daily Balance thereof as follows: (i) if the relevant
Obligation is an Advance (x) before the Revolver Increase Date, at a per annum
rate equal to the Base Rate plus 2.50 percentage points and (y) on or after the
Revolver Increase Date, at a per annum rate equal to the Base Rate or the LIBOR
Rate, as the case may be, plus the Applicable Margin and (ii) if the relevant
Obligation is the Term Loan A, at a per annum rate equal to the Base Rate plus
2.50 percentage points.

 

2



--------------------------------------------------------------------------------

  (d) Section 2.6(d) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(d) Payment. Except as provided to the contrary in Section 2.17(a), the Fee
Letter or interest, Letter of Credit fees, and all other fees payable hereunder
shall be due and payable, in arrears, on the first day of each month at any time
that Obligations or Commitments are outstanding. Borrowers hereby authorize
Agent, from time to time, without prior notice to Borrowers, to charge all
interest and fees (when due and payable), all Lender Group Expenses (as and when
incurred), all charges, commissions, fees, and costs provided for in
Section 2.12(e) (as and when accrued or incurred), all fees and costs provided
for in the Fee Letter (when due and payable or as and when incurred, as the case
may be), and all other payments as and when due and payable under any Loan
Document (including the amounts due and payable with respect to the Term Loans
and including any amounts due and payable to the Bank Product Providers in
respect of Bank Products up to the amount of the Bank Product Reserve) to
Borrowers’ Loan Account, which amounts thereafter shall constitute Advances
hereunder and, subject to the provisions of Section 2.17 hereof, shall accrue
interest at the rate then applicable to Advances hereunder that are Base Rate
Loans. Any interest not paid when due shall be compounded by being charged to
Borrowers’ Loan Account and shall thereafter constitute Advances hereunder and,
subject to the provisions of Section 2.17 hereof, shall accrue interest at the
rate then applicable to Advances that are Base Rate Loans.

 

  (e) Section 2.8 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

2.8 Crediting Payments; Clearance Charge. The receipt of any payment item by
Agent (whether from transfers to Agent by the Cash Management Banks pursuant to
the Cash Management Agreements or otherwise) shall not be considered a payment
on account unless such payment item is a wire transfer of immediately available
federal funds made to the Agent’s Account or unless and until such payment item
is honored when presented for payment. Should any payment item not be honored
when presented for payment, then Borrowers shall be deemed not to have made such
payment and interest shall be calculated accordingly. Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into the Agent’s Account on a Business Day on or
before 11:00 a.m. (California time). If any payment item is received into the
Agent’s Account on a non-Business Day or after 11:00 a.m. (California time) on a
Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day. From and after
the Closing Date, Agent shall be entitled to charge Borrowers for 2 Business
Days of ‘clearance’ at the rate then applicable under Section 2.6 to Advances
that are Base Rate Loans on all Collections that are received by Borrowers and
their Subsidiaries (regardless of whether forwarded by the Cash Management Banks
to Agent). This across-the-board 2 Business Day clearance charge on all
Collections of Borrowers and their Subsidiaries is acknowledged by the parties
to constitute an integral aspect of the pricing of the financing of Borrowers
and shall apply irrespective of whether or not there are any outstanding
monetary Obligations; the effect of such clearance charge being the equivalent
of charging interest on such Collections through the completion of a period
ending 2 Business Days after the receipt thereof. The parties acknowledge and
agree that the economic benefit of the foregoing provisions of this Section 2.8
shall be for the exclusive benefit of Agent.

 

3



--------------------------------------------------------------------------------

  (f) The last paragraph of Section 2.12(a) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

Borrowers and the Lender Group acknowledge and agree that certain Underlying
Letters of Credit may be issued to support letters of credit that already are
outstanding as of the Closing Date. Each Letter of Credit (and corresponding
Underlying Letter of Credit) shall be in form and substance acceptable to the
Issuing Lender (in the exercise of its Permitted Discretion), including the
requirement that the amounts payable thereunder must be payable in Dollars. If
Issuing Lender is obligated to advance funds under a Letter of Credit, Borrowers
immediately shall reimburse such L/C Disbursement to Issuing Lender by paying to
Agent an amount equal to such L/C Disbursement not later than 11:00 a.m.,
California time, on the date that such L/C Disbursement is made, if
Administrative Borrower shall have received written or telephonic notice of such
L/C Disbursement prior to 10:00 a.m., California time, on such date, or, if such
notice has not been received by Administrative Borrower prior to such time on
such date, then not later than 11:00 a.m., California time, on the Business Day
that Administrative Borrower receives such notice, if such notice is received
prior to 10:00 a.m., California time, on the date of receipt, and, in the
absence of such reimbursement, the L/C Disbursement immediately and
automatically shall be deemed to be an Advance hereunder and, thereafter,
subject to the provisions of Section 2.17 hereof, shall bear interest at the
rate then applicable to Advances that are Base Rate Loans under Section 2.6. To
the extent an L/C Disbursement is deemed to be an Advance hereunder, Borrowers’
obligation to reimburse such L/C Disbursement shall be discharged and replaced
by the resulting Advance. Promptly following receipt by Agent of any payment
from Borrowers pursuant to this paragraph, Agent shall distribute such payment
to the Issuing Lender or, to the extent that Lenders have made payments pursuant
to Section 2.12(c) to reimburse the Issuing Lender, then to such Lenders and the
Issuing Lender as their interests may appear.

 

  (g) Section 2 of the Credit Agreement is hereby amended by inserting the
following as a new Section 2.17:

 

  2.17 LIBOR Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrowers shall have the option (the “LIBOR
Option”) to have interest on all or a portion of the Advances made on or after
the Revolver Increase Date be charged at a rate of interest based upon the LIBOR
Rate. Interest on LIBOR Rate Loans shall be payable on the earliest of (i) the
last day of the Interest Period applicable thereto, (provided, however, that,
subject to the following clauses (ii) and (iii), in the case of any Interest
Period greater than 3 months in duration, interest shall be payable at 3 month
intervals after the commencement of the applicable Interest Period and on the
last day of such Interest Period), (ii) the date on which an Event of Default
occurs, at the election of Agent, or (iii) the date on which this Agreement is
terminated pursuant to the terms hereof. On the last day of each applicable
Interest Period, unless Administrative Borrower properly has exercised the LIBOR
Option with respect thereto, the interest rate applicable to such LIBOR Rate
Loan automatically shall convert to the rate of interest then applicable to
Advances that are Base Rate Loans. At any time that an Event of Default has
occurred and is continuing, Borrowers no longer shall have the option to request
that Advances bear interest at a rate based upon the LIBOR Rate and Agent shall
have

 

4



--------------------------------------------------------------------------------

the right to convert the interest rate on all outstanding LIBOR Rate Loans to
the rate then applicable to Advances that are Base Rate Loans hereunder.

(b) LIBOR Election.

(i) Administrative Borrower may, at any time and from time to time, so long as
no Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying Agent prior to 11:00 a.m. (California time) at least 3
Business Days prior to the commencement of the proposed Interest Period (the
“LIBOR Deadline”). Notice of Administrative Borrower’s election of the LIBOR
Option for a permitted portion of the Advances and an Interest Period pursuant
to this Section shall be made by delivery to Agent of a LIBOR Notice received by
Agent before the LIBOR Deadline, or by telephonic notice received by Agent
before the LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR
Notice received by Agent prior to 5:00 p.m. (California time) on the same day).
Promptly upon its receipt of each such LIBOR Notice, Agent shall provide a copy
thereof to each of the Lenders having a Revolver Commitment.

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense incurred
by Agent or any Lender as a result of (a) the payment of any principal of any
LIBOR Rate Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any LIBOR Rate Loan other than on the last day of the Interest Period applicable
thereto, or (c) the failure to borrow, convert, continue or prepay any LIBOR
Rate Loan on the date specified in any LIBOR Notice delivered pursuant hereto
(such losses, costs, or expenses, “Funding Losses”). Funding Losses shall, with
respect to Agent or any Lender, be deemed to equal the amount determined by
Agent or such Lender to be the excess, if any, of (i) the amount of interest
that would have accrued on the principal amount of such LIBOR Rate Loan had such
event not occurred, at the LIBOR Rate that would have been applicable thereto,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period therefor),
minus (ii) the amount of interest that would accrue on such principal amount for
such period at the interest rate which Agent or such Lender would be offered
were it to be offered, at the commencement of such period, Dollar deposits of a
comparable amount and period in the London interbank market. A certificate of
Agent or a Lender delivered to Administrative Borrower setting forth any amount
or amounts that Agent or such Lender is entitled to receive pursuant to this
Section 2.17 shall be conclusive absent manifest error.

(iii) Borrowers shall have not more than 5 LIBOR Rate Loans in effect at any
given time. Borrowers only may exercise the LIBOR Option for LIBOR Rate Loans of
at least $500,000 and integral multiples of $100,000 in excess thereof.

(c) Prepayments. Borrowers may prepay LIBOR Rate Loans at any time; provided,
however, that in the event that LIBOR Rate Loans are prepaid on any date that is
not the last day of the Interest Period applicable thereto, including as a
result of any automatic prepayment through the required application by Agent of
proceeds of Borrowers’ and their Subsidiaries’ Collections in accordance with
Section 2.4(b) or for any other reason, including

 

5



--------------------------------------------------------------------------------

early termination of the term of this Agreement or acceleration of all or any
portion of the Obligations pursuant to the terms hereof, each Borrower shall
indemnify, defend, and hold Agent and the Lenders and their Participants
harmless against any and all Funding Losses in accordance with clause (b)(ii)
above.

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits due to changes in
applicable law occurring subsequent to the commencement of the then applicable
Interest Period, including changes in tax laws (except changes of general
applicability in corporate income tax laws) and changes in the reserve
requirements imposed by the Board of Governors of the Federal Reserve System (or
any successor), excluding the Reserve Percentage, which additional or increased
costs would increase the cost of funding loans bearing interest at the LIBOR
Rate. In any such event, the affected Lender shall give Administrative Borrower
and Agent notice of such a determination and adjustment and Agent promptly shall
transmit the notice to each other Lender and, upon its receipt of the notice
from the affected Lender, Administrative Borrower may, by notice to such
affected Lender (y) require such Lender to furnish to Administrative Borrower a
statement setting forth the basis for adjusting such LIBOR Rate and the method
for determining the amount of such adjustment, or (z) repay the LIBOR Rate Loans
with respect to which such adjustment is made (together with any amounts due
under Section 2.17(b)(ii)).

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change in the interpretation or application
thereof, shall at any time after the date hereof, in the reasonable opinion of
any Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, such Lender shall give notice of such
changed circumstances to Agent and Administrative Borrower and Agent promptly
shall transmit the notice to each other Lender and (y) in the case of any LIBOR
Rate Loans of such Lender that are outstanding, the date specified in such
Lender’s notice shall be deemed to be the last day of the Interest Period of
such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Advances that
are Base Rate Loans, and (z) Borrowers shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate. The
provisions of this Section shall apply as if each Lender or its Participants had
match funded any Obligation as to which interest is accruing at the LIBOR Rate
by acquiring eurodollar deposits for each Interest Period in the amount of the
LIBOR Rate Loans.

 

6



--------------------------------------------------------------------------------

  (h) Section 3.4 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“3.4 Term. This Agreement shall continue in full force and effect for a term
ending on November 15, 2009 (the “Maturity Date”). The foregoing
notwithstanding, the Lender Group, upon the election of the Required Lenders,
shall have the right to terminate its obligations under this Agreement (other
than under Section 16.7) immediately and without notice upon the occurrence and
during the continuation of an Event of Default.”

 

  (i) Section 4.19 and Section 4.23 of the Credit Agreement are hereby amended
by replacing each reference to the phrase, “Closing Date”, contained therein
with the phrase, “Fifth Amendment Effective Date”.

 

  (j) Section 6.16(a)(i) of the Credit Agreement is hereby amended by deleting
the 4th through 7th rows (the rows corresponding to the periods set forth below)
of the table set forth therein and replacing such rows with the following:

 

Applicable Amount

  

Applicable Period

$5,800,000    the 12 month period ending December 25, 2005 $5,125,000    the 12
month period ending March 26, 2006 $5,670,000    the 12 month period ending
June 25, 2006 $7,875,000    the 12 month period ending September 24, 2006

 

  (k) Section 6.16(a)(ii) of the Credit Agreement is hereby amended by deleting
the 4th through 6th rows (the rows corresponding to the periods set forth below)
of the table set forth therein and replacing such rows with the following:

 

Applicable Ratio

  

Applicable Period

0.79:1.0    the 12 month period ending December 25, 2005 0.55:1.0    the 12
month period ending March 26, 2006 0.78:1.0    the 12 month period ending
June 25, 2006

 

  (l) Schedule 1.1 of the Credit Agreement is hereby amended by adding the
following defined terms in alphabetical order or amending and restating the
following definitions in their entirety, as the case may be:

“Applicable Margin” means, as of any date of determination (with respect to
outstanding Advances on such date that are Base Rate Loans or LIBOR Rate Loans,
as the case may be), the margins set forth in the following table that
correspond to the most recent Leverage Ratio calculation delivered to Agent
pursuant to Section 5.3 hereof (the

 

7



--------------------------------------------------------------------------------

“Leverage Ratio Calculation”); provided, however, that (i) for the period from
the Fifth Amendment Effective Date through the date Agent receives the Leverage
Ratio Calculation in respect of the testing period ending March 26, 2006, the
Applicable Margins shall be at “Level I”‘; and (ii) if Borrowers fail to provide
Leverage Ratio Calculation when due, the Applicable Margins shall be at “Level
I” as of the first day of the month following the date on which the Leverage
Ratio Calculation was required to be delivered until the first day of the month
following the date on which it is delivered, without constituting a waiver of
any Default or Event of Default caused by the failure to timely deliver the
Leverage Ratio Calculation, at which time the Applicable Margins shall be set at
a margin based upon the Leverage Ratio Calculation as delivered.

 

Level

  

Leverage Ratio

  

Margin above Base Rate

  

Margin above LIBOR Rate

I

   greater than 2.00:1.00    Base Rate plus 2.50 percentage points    LIBOR plus
5.0 percentage points

II

   2.00:1.00 or less, but greater than 1.50:1.00    Base Rate plus 2.0
percentage points    LIBOR plus 4.25 percentage points

III

   1.50:1.00 or less, but greater than 1.00:1.00    Base Rate plus 1.50
percentage points    LIBOR plus 3.50 percentage points

IV

   1.00:1.00 or less    Base Rate plus 1.00 percentage points    LIBOR plus 2.75
percentage points

“Base LIBOR Rate” means the rate per annum, determined by Agent in accordance
with its customary procedures, and utilizing such electronic or other quotation
sources as it considers appropriate (rounded upwards, if necessary, to the next
1/100%), to be the rate at which Dollar deposits (for delivery on the first day
of the requested Interest Period) are offered to major banks in the London
interbank market 2 Business Days prior to the commencement of the requested
Interest Period, for a term and in an amount comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Administrative Borrower in accordance with
the Agreement, which determination shall be conclusive in the absence of
manifest error.

“Base Rate Loan” means the portion of the Advances or the Term Loan that bears
interest at a rate determined by reference to the Base Rate.

 

8



--------------------------------------------------------------------------------

“Borrowing Base” means, as of any date of determination, the result of:

(a) the lesser of

(i) (A) the product of the EBITDA Multiplier on such date times TTM EBITDA for
the most recently ended 12 consecutive monthly periods for which financial
statements have been delivered pursuant to Section 5.3, minus (B) $20,000,000
less the Net Cash Proceeds of the Permitted CRIC Sale and Leaseback applied to
prepay the principal amount of the Term Loans pursuant to Section 2.4(d), and

(ii) (A) (i) if before the Revolver Increase Date, 35% of the most recently
determined Enterprise Value and (ii) if on or after the Revolver Increase Date,
45% of the most recently determined Enterprise Value, minus (B) $20,000,000 less
the Net Cash Proceeds of the Permitted CRIC Sale and Leaseback applied to prepay
the principal amount of the Term Loans pursuant to Section 2.4(d);

minus

(b) the sum of (i) the Bank Product Reserve, and (ii) the aggregate amount of
reserves, if any, established by Agent under Section 2.1(b).”

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York or
Minnesota except that, if a determination of a Business Day shall relate to a
LIBOR Rate Loan, the term “Business Day” also shall exclude any day on which
banks are closed for dealings in Dollar deposits in the London interbank market.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of any
margin applicable thereto).

“EBITDA” means, with respect to any fiscal period, in each case as determined in
accordance with GAAP, Parent’s and its Subsidiaries’ consolidated net earnings
(or loss), minus extraordinary gains and interest income for such period, plus:

(a) interest expense, income taxes, depreciation and amortization, and
Restaurant Pre-Opening Expenses for such period;

(b) for the fourth fiscal quarter of fiscal year 2004 only: (i) lease
termination charges in an aggregate amount not to exceed $759,000 related to the
Charlotte, NC and Jenkintown, PA Restaurants, (ii) non-cash early termination of
debt charges in an aggregate amount not to exceed $1,724,000 incurred in
connection with transactions contemplated by the Agreement, (iii) charges
related to acceleration of a consulting fee owed to the previous owner of the
Vinny T’s of Boston Restaurants in an aggregate amount not to exceed $300,000,
(iv) transition expenses associated with the hiring of executive officers in an
aggregate amount not to exceed $300,000, (v) costs and expenses (including legal
fees and disbursements) incurred in connection with the

 

9



--------------------------------------------------------------------------------

settlement of a sexual harassment claim in an aggregate amount not to exceed
$182,000, and (vi) costs and expenses (including legal fees and disbursements)
incurred in connection with the Class Action Lawsuit in an aggregate amount not
to exceed $1,800,000;

(c) for the month of December in fiscal year 2004 only: (i) non-cash asset
impairment charges in an aggregate amount not to exceed $22,200,000 (consisting
of (A) $11,800,000 related to Vinny T’s of Boston Restaurants, (B) $135,000
related to obsolete CD and warehouse inventory, (C) $9,724,000 related to other
Restaurants (Tampa, Kansas City-Plaza, Dallas-Park Lane, Wynnewood, Denver,
Natick, Chicago-Clark Street, Des Moines and Houston-Buffalo Speedway), and
(D) $541,000 related to new Restaurant sites (Lakewood, Southhills, Fresno,
Rancho Mirage, Atlantic Station, Charlotte, Deerfield and Springfield)),
(ii) compensation expenses associated with stock options issued to consultants
in 2004 in an aggregate amount not to exceed $4,100, and (iii) non-cash deferred
rent expense in an aggregate amount not to exceed $45,000;

(d) for fiscal year 2005 only: (i) non-cash asset impairment charges related to
the Long Beach, CA Restaurant in an aggregate amount not to exceed $400,000,
(ii) non-cash expenses that might be incurred in the event that the First
Amendment or the Second Amendment triggers extinguishment accounting for the
Borrowers in accordance with the proper application of GAAP, (iii) charges for
amendment or waiver fees paid to any member of the Lender Group in connection
with the First Amendment and for the payment or reimbursement of any costs or
expenses incurred by any member of the Lender Group or the Borrowers in
connection with the First Amendment (the “First Amendment Fees and Expenses”),
(v) the prepayment premium associated with the prepayment of Term Loan B, and
(iv) additional costs of D&O insurance above the original budgeted amount of
$450,000 per year, in an amount not to exceed $62,500 per month (the “D&O
Costs”);

(e) for the months of April 2005 through and including February 2006 only, fees,
in an amount not to exceed $130,000 per month, paid to the holders of the common
Stock of the Parent purchased under that certain Securities Purchase Agreement
dated as of February 24, 2004 among the Parent and the investors named therein
for each month that such holders are not permitted to sell that Stock pursuant
to an effective registration statement (the “Common Stock Penalty”);

(f) for fiscal year 2005 through and including fiscal year 2006 only, legal fees
and disbursements incurred in connection with any of the Investigations, charges
relating to the reimbursement of witnesses in any of the Investigations, and
fees and disbursements of forensic accountants retained by the Borrowers in
connection with any of the Investigations, in an aggregate amount not to exceed
$3,000,000 (the “Investigations Expenses”);

(g) for any fiscal year after fiscal year 2004 through and including fiscal year
2006, charges not to exceed $1,000,000 (inclusive of legal fees and
disbursements)

 

10



--------------------------------------------------------------------------------

in the aggregate for amounts, if any, in excess of the remaining reserve
therefor paid during such period under the settlement of the Class Action
Lawsuit;

(h) any non-cash asset impairments related to FASB 144 impairment analysis of
assets (to the extent having been deducted in the calculation of net earnings
(loss) for such period); provided that any reversal (or reimbursement) of
charges set forth in the foregoing clauses (b) through (h) shall not be included
in (and, as applicable, subtracted from) EBITDA;

(i) for the third fiscal quarter of fiscal year 2005 only, non-cash asset
impairment charges in amount not to exceed $2,900,000 related to the sale and
leaseback of the CRIC Sale and Leaseback Properties;

(j) for the fourth fiscal quarter of fiscal year 2005 and each fiscal year
thereafter, any charges related to FIN 47 in amount not to exceed $359,857 for
the fourth fiscal quarter of fiscal year 2005 and $210,000 for each fiscal year
thereafter;

(k) for the fourth fiscal quarter of fiscal year 2005 only, lease termination
charges in an aggregate amount not to exceed $699,000 related to the Omaha, West
Des Moines and Cheektowaga Restaurants;

(l) for the fourth fiscal quarter of fiscal year 2005 only, charges for
increases in worker’s compensation and general liability accruals in an
aggregate amount not to exceed $179,000;

(m) for the fourth fiscal quarter of fiscal year 2005 only, charges for
increases in gift card liability in an aggregate amount not to exceed $223,000;
and

(n) for fiscal year 2006 and each fiscal year thereafter, any charges related to
FASB 123;

“EBITDA Multiplier” means (a) as of any date of determination before June 25,
2006, an amount equal to 2.20, (b) as of any date of determination on or after
June 25, 2006 but before January 1, 2007, an amount equal to 1.50 and (c) as of
any date of determination on or after January 1, 2007, an amount equal to 1.00.

“Excess Cash Flow” means, as of any date of determination, the result of
(i) EBITDA for the immediately preceding fiscal year, less (ii) the sum of
(A) interest payments made in cash during such period on any Indebtedness of
Borrowers or their Subsidiaries permitted hereunder, (B) all principal payments
made in cash during such period on any Indebtedness of Borrowers or their
Subsidiaries permitted hereunder (but, in the case of revolving loans, only to
the extent that the revolving credit commitment with respect thereto is
permanently reduced by the amount of such payments), (C) Capital Expenditures
made in cash during such period, (D) payments of taxes made in cash during such
period, (E) Restaurant Pre-Opening Expenses paid in cash during such period,
(F) cash amounts paid during such period in respect of repurchases of the common
Stock of the Parent in connection with the Parent’s Paisano Partner Program,
(G) for any fiscal year after fiscal year 2004 through and

 

11



--------------------------------------------------------------------------------

including fiscal year 2006 only, amounts, not to exceed $2,800,000 (inclusive of
legal fees and disbursements) in the aggregate, paid in cash during such period
under the settlement of the Class Action Lawsuit, (H) for fiscal year 2005
through and including fiscal year 2006 only, amounts, not to exceed $3,000,000
in the aggregate, paid in cash during such period in respect of any
Investigations Expenses, (I) in the case of fiscal year 2005 only, (x) amounts
paid in cash during such period in respect of the First Amendment Fees and
Expenses, (y) amounts, not to exceed $62,500 per month, paid in cash during such
period in respect of the D&O Costs, and (z) the prepayment premium associated
with the prepayment of Term Loan B, (J) for fiscal years 2005 and 2006 only,
amounts, not to exceed $130,000 per month, paid in cash during the period from
April 2005 through and including February 2006 in respect of the Common Stock
Penalty, and (K) for the fourth fiscal quarter of fiscal year 2005 only,
amounts, not to exceed $699,000 in the aggregate, paid in cash during such
period in respect of lease terminations related to the Omaha, West Des Moines
and Cheektowaga Restaurants.”

“Fifth Amendment” means that certain Amendment Number Five to Credit Agreement
dated as of March 22, 2006 entered into by and among the Lenders, the Agent and
the Borrowers.

“Fifth Amendment Effective Date” has the meaning ascribed to such term in the
Fifth Amendment.

“Funding Losses” has the meaning specified therefor in Section 2.17(b)(ii).

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3 or 6 months thereafter; provided, however,
that (a) interest shall accrue at the applicable rate based upon the LIBOR Rate
from and including the first day of each Interest Period to, but excluding, the
day on which any Interest Period expires, (b) any Interest Period that would end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, 3 or 6 months
after the date on which the Interest Period began, as applicable, and
(D) Borrowers (or Administrative Borrower on behalf thereof) may not elect an
Interest Period which will end after the Maturity Date.

“Leverage Ratio” means, as of any date of determination (a) the amount of Total
Funded Debt as of such date, to (b) EBITDA for the 12 month period ended as of
such date.

“Leverage Ratio Calculation” has the meaning specified therefore in the
definition of “Applicable Margin”.

 

12



--------------------------------------------------------------------------------

“LIBOR Deadline” has the meaning specified therefor in Section 2.17(b)(i).

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

“LIBOR Option” has the meaning specified therefor in Section 2.17(a).

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum (rounded upwards, if necessary, to the next 1/100%) determined by
dividing (a) the Base LIBOR Rate for such Interest Period, by (b) 100% minus the
Reserve Percentage. The LIBOR Rate shall be adjusted on and as of the effective
day of any change in the Reserve Percentage.

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

“Maximum Revolver Amount” means (i) $15,000,000 before the Revolver Increase
Date and (ii) $20,000,000 after the Revolver Increase Date, in each case as such
amount may be reduced from time to time in accordance with Sections 2.1(d) or
2.4(d).

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

“Revolver Increase Date” means the first date on which the most recent TTM
EBITDA calculation delivered to Agent is $8,000,000 or greater, it being
understood that upon the occurrence of such Revolver Increase Date, the total
amount of the Revolver Commitment listed on Schedule C-1 shall be, automatically
and without further action on the part of any Borrower or member of the Lender
Group, increased to $20,000,000 (with the Revolver Commitment of each Lender
being proportionately increased in accordance with its Pro Rata Share of such
total increase).

“Total Funded Debt” means, at any date, all Indebtedness of Parent and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP,
including, in any event, but without duplication, all Advances, the Term Loans
and the amount of any Capitalized Lease Obligations.

 

  (m) Schedules 4.5, 4.19, 4.23, 5.3 and R-1 of the Credit Agreement are hereby
deleted in their entirety and replaced with Schedules 4.5, 4.19, 4.23, 5.3 and
R-1, respectively, attached hereto.

 

  (n) The Credit Agreement is hereby amended by adding Exhibit L-1 attached
hereto thereto as Exhibit L-1.

 

13



--------------------------------------------------------------------------------

4. Conditions Precedent to Amendment. The satisfaction of each of the following
shall constitute conditions precedent to the effectiveness of this Fifth
Amendment (the date of such effectiveness being herein called the “Fifth
Amendment Effective Date”) and each and every provision hereof:

 

  (a) Agent shall have received this Fifth Amendment, duly executed by the
parties hereto, and the same shall be in full force and effect.

 

  (b) Agent shall have received that certain fee letter, dated as of even date
herewith, between Borrowers and Agent, in form and substance reasonably
satisfactory to Agent (which fee letter amends, restates and replaces the “Fee
Letter” under the Credit Agreement).

 

  (c) Borrowers shall have paid to Agent, for WFF’s sole and separate account,
an amendment fee of $100,000 (the “Fifth Amendment Fee”), which Fifth Amendment
Fee shall be fully earned (and non-refundable) and paid in full by charging such
fee to Borrowers’ Loan Account on the Fifth Amendment Effective Date.

 

  (d) The representations and warranties herein and in the Credit Agreement, as
amended hereby, and the other Loan Documents shall be true and correct in all
material respects on and as of the date hereof, as though made on such date
(except to the extent that such representations and warranties relate solely to
an earlier date). For purposes of determining satisfaction of this condition, no
representations or warranties shall be deemed to have been made under the Loan
Documents regarding the Pre-Restatement Financial Statements.

 

  (e) No Default or Event of Default (other than the Existing Events of Default)
shall have occurred and be continuing on the date hereof, nor shall result from
the consummation of the transactions contemplated herein.

 

  (f) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force as of the date
hereof and the Fifth Amendment Effective Date by any Governmental Authority
against any Borrower, any Guarantor, Agent, or any Lender.

 

5.

Limitation. Except as expressly amended, modified or waived under Section 2 and
Section 3 above, all of the representations, warranties, terms, covenants and
conditions under or of the Credit Agreement and any other Loan Document shall
remain unwaived or unmodified by the terms hereof and shall continue to be, and
shall remain, in full force and effect in accordance with their respective
terms. The consent and waiver set forth herein shall be limited precisely as
provided for herein, and shall not be deemed to be a waiver of, amendment of,
consent to or modification of any other term, provision or Default or Event of
Default under the Credit Agreement or of any term of any other Loan Document,
instrument or agreement referred to therein or herein or of any further or,
except as expressly set forth herein, future transaction or action on the part
of Borrowers

 

14



--------------------------------------------------------------------------------

 

that would require the consent of the Agents and Lenders under the Credit
Agreement or any other Loan Document.

 

6. Release. Each Borrower hereby waives, releases, remises and forever
discharges each member of the Lender Group, each of their respective Affiliates,
and each of their respective officers, directors, employees, and agents
(collectively, the “Releasees”), from any and all claims, demands, obligations,
liabilities, causes of action, damages, losses, costs and expenses of any kind
or character, known or unknown, past or present, liquidated or unliquidated,
suspected or unsuspected, which any Borrower ever had, or now has against any
such Releasee which relates, directly or indirectly, to the Credit Agreement or
any other Loan Document, or to any acts or omissions of any such Releasee with
respect to the Credit Agreement or any other Loan Document, or to the
lender-borrower relationship evidenced by the Loan Documents. As to each and
every claim released hereunder, each Borrower hereby represents that it has
received the advice of legal counsel with regard to the releases contained
herein, and having been so advised, each Borrower specifically waives the
benefit of the provisions of Section 1542 of the Civil Code of California which
provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

As to each and every claim released hereunder, each Borrower also waives the
benefit of each other similar provision of applicable federal or state law, if
any, pertaining to general releases after having been advised by its legal
counsel with respect thereto.

 

7. Costs and Expenses. Borrowers agree to pay all reasonable out-of-pocket costs
and expenses of each member of the Lender Group (including, without limitation,
the reasonable fees and disbursements of outside counsel to each member of the
Lender Group) in connection with the preparation, execution and delivery of this
Fifth Amendment and all agreements and documents executed in connection herewith
and the review of all documents incidental thereto.

 

8.

Representations and Warranties. Each Borrower represents and warrants to the
Lender Group that (a) the execution, delivery, and performance of this Fifth
Amendment and the Credit Agreement, as amended hereby, (i) are within its
corporate or limited partnership powers, (ii) have been duly authorized by all
necessary corporate or limited partnership action on its part, and (iii) are not
in contravention of any law, rule, or regulation applicable to it, or any order,
judgment, decree, writ, injunction, or award of any arbitrator, court, or
Governmental Authority binding on it, or of the terms of its Governing
Documents, or of any material contract or undertaking to which it is a party or
by which any of its properties may be bound or affected; (b) each of this Fifth
Amendment and the Credit Agreement, as amended hereby, are legal, valid and
binding obligations of each Borrower, enforceable against each Borrower in
accordance with their respective terms (except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting

 

15



--------------------------------------------------------------------------------

 

creditors rights generally); and (c) no Default or Event of Default (other than
the Existing Events of Default) has occurred and is continuing on the date
hereof or as of the Fifth Amendment Effective Date.

 

9. Choice of Law. The validity of this Fifth Amendment, its construction,
interpretation and enforcement, and the rights of the parties hereunder shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.

 

10. Counterpart Execution. This Fifth Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Fifth Amendment by
signing any such counterpart. Delivery of an executed counterpart of this Fifth
Amendment by telefacsimile or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Fifth Amendment. Any party
delivering an executed counterpart of Fifth Amendment by telefacsimile or
electronic mail also shall deliver an original executed counterpart of this
Fifth Amendment, but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this Fifth
Amendment.

 

11. Effect on Loan Documents.

 

  (a) The Credit Agreement and each of the other Loan Documents, as amended,
modified or waived hereby, shall be and remain in full force and effect in
accordance with their respective terms and hereby are ratified and confirmed in
all respects. The execution, delivery, and performance of this Fifth Amendment
shall not operate, except as expressly set forth herein, as a modification or
waiver of any right, power, or remedy of Agent or any Lender under the Credit
Agreement or any other Loan Document. The waivers, consents, and modifications
herein are limited to the specifics hereof, shall not apply with respect to any
facts or occurrences other than those on which the same are based, shall not
excuse future non-compliance with the Loan Documents, and shall not operate as a
consent to any further or other matter under the Loan Documents.

 

  (b) Upon and after the effectiveness of this Fifth Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

 

  (c) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Fifth Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.

 

  (d) This Fifth Amendment is a Loan Document.

 

16



--------------------------------------------------------------------------------

12. Entire Agreement. This Fifth Amendment embodies the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes any and all prior or contemporaneous agreements or understandings
with respect to the subject matter hereof, whether express or implied, oral or
written.

[signature page follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Fifth Amendment as of the
date first above written.

 

BUCA, INC. a Minnesota corporation By:   /s/ Kaye R. O’Leary Title:   Chief
Financial Officer

 

BUCA RESTAURANTS, INC. a Minnesota corporation By:   /s/ Richard G. Erstad
Title:   Secretary

 

BUCA TEXAS RESTAURANTS, L.P. a Texas limited partnership By:  

Buca Restaurants, Inc.,

its general partner

  By:   /s/ Richard G. Erstad   Title:   Secretary

 

BUCA RESTAURANTS 3, INC. a Minnesota corporation By:   /s/ Richard G. Erstad
Title:   Secretary

 

BUCA (KANSAS), INC. a Kansas corporation By:   /s/ Richard G. Erstad Title:  
Secretary

[SIGNATURE PAGE TO AMENDMENT NUMBER FIVE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BUCA RESTAURANTS 2, INC. a Minnesota corporation By:   /s/ Richard G. Erstad
Title:   Secretary

 

BUCA (MINNEAPOLIS), INC. a Minnesota corporation By:   /s/ Richard G. Erstad
Title:   Secretary

[SIGNATURE PAGE TO AMENDMENT NUMBER FIVE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, INC. a California corporation, as Agent and as a Lender
By:   /s/ Dena Seki Title:   Vice President

[SIGNATURE PAGE TO AMENDMENT NUMBER FIVE TO CREDIT AGREEMENT]